Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity Information for 15/544471 
Parent Data15544471, filed 07/18/2017 and having 1 RCE-type filing thereinis a national stage entry of PCT/EP2016/051206, International Filing Date: 01/21/2016claims foreign priority to 201505036, filed 01/23/2015 







Final Office Action 

Status of claims

Claims 1, 3-12, 15 and 17-21 
Claims 1, 5, 10, 11, 15 and 17-21 were examined
Claims 1, 3, 4, 6-9 and 12 were withdrawn from consideration as non-elected invention.  
No claim is allowed. 








35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 5, 10, 11, 15, 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirotte¸ Alan (2014/0193503 in view of L. W, Timmer et al. (Plant Disease, Vol. 84, No. 6, 2000), 892 dated 12/31/2021, 892), Ethington et al. (US 2016/0078570 A1, Priority date Sept. 12, 2014)) and Canihos et al. (Plant Dis. 1999 May;83(5):429-433. Cited in attached 892).  These references teach Dodine compositions for controlling Alternaria plant diseases on citrus plants which embraces Applicants claimed invention.  See the entire documents. Pirotte US 2014/0193503 is the publication of application 14/239,513 which became US 10,582,706 issued on 03/10/2020. 
Determining the scope and contents of the prior art

Claims 21 
  	Claim 21 is drawn to a method for controlling Alternaria plant disease on citrus plants, which comprises the steps of: applying a composition comprising 40 to 80% by weight of dodine to leaves, fruits, blossoms or a combination thereof, of said citrus plant; wherein applying is done when the average day temperature in at least last 5 days is higher than 10°C; or when the amount of rainfall in at least last 5 days is higher than 1 mm; or both; wherein the composition is applied at an interval of one or more of: a, at least two days before or after rainy periods; b,  once every month; or c. within four days of an Alternaria-warning on citrus.
	In regards to claims 5 and 21, Pirotte teaches a suspension concentrate comprising, expressed by weight based on the total weight of the composition: a) 40 to 80% particles of dodecylguanidine, e) 0 to 5% of an antifoaming agent, f) remainder water characterized in that, the median diameter of the particles (d50) is at least 7 m and below 40 m; and its use for the treatment of a fungicidal disease on crops or ornamental plants. (Abstract), [0008] and [0131]
In regards to claim 5, drawn to particle size from 5 um to 20 m, Pirotte teaches particles (d50) is at least 7 m and below 40 m. Pirotte teaches the same range and teaches that it was found the best.  See [0017], [0154] and abstract. 
In regards to claim 10, Pirotte where total dose of dodine of 300 to 3000 g per hectare is applied.   Pirotte teaches stable suspension concentrates of dodecylguanidine (dodine), or its salts having a concentration of more than 40%.  [0014].  
Pirotte further teaches dodine 544 g/l suspension concentrate (SC) in (Figures 1-4) [0034] to [0037], and commercially available product comprising 400 g/l iodine [0117].  Figure 5 represents several dodine 600 SC formulations with varying particle size. Pirotte et al. further teaches that dodecylguanidine, or its salts have concentrations above 40%.   
It would have been obvious to one skilled in the art at the time the invention was filed to make a suspension formulation containing dodine in concentration which improves agricultural crops from fungal disease, amounts per g/l or per g/hectare as needed depending on the need depending on the weather and other conditions.   
In regards to claim 15, Pirotte teaches crop fungal plant disease protection by dodecylguanidine acetate, (commonly known as dodine, [0001]) on citrus fruits lemon, lime, grapefruit, tangerine and orange. [0028]. 

In regards to claim 17, Pirotte teaches the composition in the form of a suspension ( See the abstract and claims.).

In regards to claim 18 drawn to granules and powder, Pirotte teaches wettable powder and granules [0007].

In regards to claim 19, Pirotte provides an aqueous suspension concentrate with a composition comprising, expressed by weight based on the total weight of the composition [0046]: a) 40 to 80%, preferably 40 to 70%, particles of dodecylguanidine, a salt or ester thereof; [0047], b) 0 to 10% of an anti-freeze compound, [0048],  c) 1 to 10% of a wetting agent and/or 
d) a dispersing agent, [0050]  e) 0 to 5% of an antifoaming agent, [0049], f) Remainder is water characterized in that, the median diameter of the particles(d50) is at least 7 mm and below 40 mm.[0051] –[0053]. Pirotte teach 0.1% of a thickener, and 3% anti-freezing agent in [0107]. Pirotte teaches preservatives in [0137].
	In regards to claim 20, Pirotte teaches addition of ethoxylate alkylamine [0081]. A person skilled in the art treating the plant, plant part or a locus thereof may also be repeated one or more times interval. The interval may be fixed and may be between 1 and 30 days, or depending on various factors, including the rate of infection in the plants, plant parts or locus thereof, the application method of the agrochemical composition and the strength.
In regards to claim 21, wherein applying is done when the average day temperature in at least last 5 days is higher than 10°C,  Pirotte teaches that the storage stability, he results shows that the active ingredient content of samples measured after an accelerated storage stability test, wherein samples were stored for 14 days at 54.degree. C., or after storage at ambient temperature for 1 year, remains stable. This indicates that no degradation has taken place [0147].  See examples 2-6 and  FIG. 4 depicts the particle size distribution of the Dodine 544 g/l SC formulation of Experiment 5, after storage for one year at 20.degree. C.+/-2.degree. C.),  [0037]. 

It would have been obvious to one skilled in the art at the time the invention was filed apply the composition at the time as needed.  A person skilled in the art who will be most likely a farmer and skilled would apply dodine in the right weather conditions of temperature and rain situation with reasonable expectation of success. Pirotte (See [0118], claims 1, 5, 6, 8-11, 13-15, 17-21 and 25-29). Since Dodine is used to control the infection on plants, leaves and fruits.  It is sprayed and used before the plant is infected.  Therefore, a person who is skilled in the art would know what time and days and weather will give more favorable results.  The dodine is used as controlling the infection such as preventing leaves and fruits to be infected. 
It would have been obvious to one skilled in the art to treat citrus plants by applying dodine compositions/suspension as taught by Pirotte at the time the invention was filed with reasonable expectation of success.  One skilled in the art would optimize the suspension formulation of dodine as taught by composition containing dodine, and preservatives. The ranges as claimed mostly overlaps with the reference however, one skilled in the art would prepare and add the necessary ingredient as needed.  One skilled in the art would apply the teachings of Pirotte for the treatment of fungal disease on fruit plants include, for example, fruits from the Cucurbitacea family, like, includes citrus fruits lemon, tangerine.  

Pirotte does not explicitly teach the wherein clauses recited in lines 5-11 of instant claim 21.

Ascertaining the differences between the prior art and the claims at issue

Pirotte does not explicitly teaches as recited in instant claim 21 wherein the composition is applied at an interval of one or more of:

a. at least two days before or after rainy periods;

b. once every month; or

c. within four days of an Alternaria-warning on citrus.
Regarding the limitation as in claim 21, “wherein applying is done when the average day temperature in at least 5 days is higher than 10°C or when the amount of rainfall in at least last five days is higher than 1 mm; or both” recited in claim 21, Timmer et al teaches “In our laboratory studies, the optimum temperature for infection was 23 to 27°C (2). It is re-ported that the optimum was 22 to 25°C. In Florida, the minimum leaf wetness period required for infection was about 8 h at optimum temperature, but 12 h was required for important levels of infection (page 638, right column). Furthermore, Timmer et al teaches “Temperature, leaf wetness, and rainfall were monitored with a Campbell 21X mi-crologger (Campbell Scientific, Inc., Lo-gan, UT) for the first year. In the second year, the Adcon AgroExpert System (Adcon Telemetry, Los Angeles, CA) was used to monitor environmental variables. Environmental monitors were located within the row at the site of a missing tree. Data were collected at about 2 m above the soil surface. Leaf wetness sensors were placed with a northerly exposure and fixed at a 30-degree angle from the horizontal. Data were collected every 15 min (See page 639, middle column). Moreover, Timmer et al teaches “Development of a predictive system. Based on the disease severity occurring on trap plants exposed for 24-h periods, points were assigned (Table 3) (See page 641, left column).
In regards to rain fall, Timmer et al. (2000) teaches that the environmental factors affecting the severity of Alternaria brown spot of citrus and their potential use in timing fungicide applications.  It teaches that Alternaria brown spot affects many tangerines and their hybrids causing lesions on leaves, twigs, and fruit, resulting in reduced yield and fruit quality.  It was found that disease was most severe during the summer rainy season, but some infection occurred nearly every week of the year. When measured on a weekly or daily basis, disease severity was only weakly correlated with rainfall amount, duration of leaf wetness, and temperature, and was not correlated with the number of airborne spores. When disease severity values on a daily basis were categorized according to the following environmental conditions: (i) rain versus no rain, (ii) <10 h or >10 h of leaf wetness, and (iii) average daily temperature <20°C, 20 to 28°C, and >28°C, the relationship was much clearer. A point system, called the ALTER-RATER, was designed where each day is assigned a severity score based on the weather. Fungicide applications can be made after a predetermined number of points have been accumulated. The threshold used depends on the susceptibility of the cultivar and the disease history in the grove. Such a weather-based control system could reduce the number of fungicide applications and improve control of Alternaria brown spot. (Abstract).  Se tables 3 and 4.
Table 3 rainfall 
Tables 3 and 4 on page 642 (Timmer et al.).
The rainfall data in Table 3.

    PNG
    media_image1.png
    247
    706
    media_image1.png
    Greyscale

With regard to the limitation “an Alternaria-warning on citrus” recited in instant claim 21, Timmer et al teaches in Table 4 a weather-based model for Alternaria brown spot.
    PNG
    media_image2.png
    296
    454
    media_image2.png
    Greyscale

Alternaria brown spot affects many tangerines and their hybrids, causing lesions on leaves, twigs, and fruit resulting in reduced yield and fruit quality. Field studies were conducted in a severely affected Minneola tangelo grove in central Florida from 1996 to 1998 to determine the environmental factors associated with infection of field trees and potted trap plants. Conidial production peaked following large flushes of new leaves, which were heavily infected. Most infections occurred during the summer rainy season, but trap plants became infected nearly every week of the year. When plants were exposed for 1-week periods, linear regression analysis indicated that disease severity on trap plants was positively related to the amount of rainfall, duration of leaf wetness, and average daily temperatures, and negatively related to the number of conidia trapped. Similar relationships occurred with trap plants exposed for 24-h periods on 141 different dates, except that temperature was not a significant factor. Nevertheless, these factors individually or combined in stepwise multiple regressions explained only a low percentage of the variability in disease severity with both weekly and daily trap plant sampling. When daily environmental data were categorized as: 
(i) Rain versus no rain, 
(ii) <10 h or >10 h leaf wetness duration, and 
(iii) Average temperature <20°C, 20 to 28°C, and >28°C, relationships to disease severity on trap plants were clearer. 
	Timmer teaches disease severity on days with rain was nearly double that of days without rain, Infection was greatest on days with temperatures of 20 to 28°C and slightly less at lower or higher temperatures. A point system, called the ALTER-RATER Simulated spray programs based on accumulation of 50, 75, 100, and 150 points from historical weather data at several locations indicated that from 8 to 15, 6 to 8, 5 to 6, or 3 to 4 sprays, respectively, would be needed depending on year and location in Florida. Such a weather-based control system could reduce the number of fungicide applications and improve control of Alternaria brown spot of tangerine 
It would have been obvious to skilled in the art at the time the invention was filed would find a suitable time in rainy days before and after rainy periods based on the forecast.  Furthermore, Timmer provides teaching that the disease severity on days with rain was nearly double that of days without rain, but considerable infection occurred on days with >10 h leaf wetness duration and no rain. Infection was greatest on days with temperatures of 20 to 28°C and slightly less at lower or higher temperatures.   A person skilled in the art would know the appropriate intervals of composition based on weather forecast on of at least 2 days before or after rainy period or more as (21 a) of the rainy period or within 4 days of an Alternaria-warning on citrus.    A person skilled in the art would carefully watch weather forecast and apply the composition as appropriate needed depending on weather condition and temperature. In formation obtained  from historical weather data at several locations indicated that from 8 to 15, 6 to 8, 5 to 6, or 3 to 4 sprays, respectively, would be needed depending on year and location in Florida. Such a weather-based control system could reduce the number of fungicide applications and improve control of Alternaria brown spot of tangerine.  A point system called ALTER-Rater  was designed whereby each day would be assigned a severity value according to the prevailing environmental conditions. A fungicide application would be made after a predetermined number of points had accumulated. Such a weather-based control system could reduce the number of fungicide applications and improve control of Alternaria brown spot of tangerine 
Pirotte and Timmer both teach temperature higher than 10C. and teaches that the amount of rain fall is at least higher than 1 mm is taught.  See table 3 in Timmer et al. 
Part “a” of claim 21
With regard to “field weather” pertaining to the limitation “at least two days before or after rainy periods, Ethington et al. (2016/0078570, Priority date (Sept. 12, 2014) filing of provisional 62/049,929) teaches study and relationship between weather, rainfall, temperature and to provide seasonal information to the public.  The information is provided in agricultural computer system via a device.  It teaches that the term "field-specific data" refers to (a) field data (e.g., field name, soil type, acreage, tilling status, irrigation status), (b) harvest data (e.g., crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, weather information (e.g., temperature, rainfall) to the extent maintained or accessible by the user, previous growing season information), (c) soil composition (e.g., pH, organic matter (OM), cation exchange capacity (CEC)), (d) planting data (e.g., planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population), (e) nitrogen data (e.g., application date, amount, source), (f) pesticide data (e.g., pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant), (g) irrigation data (e.g., application date, amount, source), and (h) scouting observations (photos, videos, free form notes, voice recordings, voice transcriptions, weather conditions (temperature, precipitation (current and over time), soil moisture, crop growth stage, wind velocity, relative humidity, dew point, black layer)). If field-specific data is not provided via one or more agricultural machines or agricultural machine devices that interacts with the agricultural intelligence computer system in a similar manner as the user device, a user may provide such data via the user device to the agricultural intelligence computer system. In other words, the user accesses the agricultural intelligence computer system via the user device and provides the field-specific data. [0032]. Ethington et al. teaches that computer provides field weather.   The method also includes receiving field condition data associated with the field. The method further includes computing, by the harvest advisor, a target harvest date for the crop based at least in part on the initial date, the initial moisture value, the field condition data, and the target harvest moisture value, and displaying the target harvest date for the crop to the grower for harvest planning.  (Abstract). 
It would have been obvious to one skilled in the art at the time the invention was filed to get the information about weather condition and apply the suitable temperature, precipitation, humidity and other necessary information by the user accesses the agricultural intelligence computer system via the user device which will provides the field-specific data as needed for citrus fruits and Alternaria.  The control of temperature, soil moisture, rain and suitable timings for application dodine composition would have been obvious to one who is familiar with the art.  Ethington et al. teaches that the method also includes receiving field condition data associated with the field. The method further includes computing, by the harvest advisor, a target harvest date for the crop based at least in part on the initial date, the initial moisture value, the field condition data, and the target harvest moisture value, and displaying the target harvest date for the crop to the grower for harvest planning.  
Part “b” and “c” of claim 21
A person skilled in the art would find an appropriated duration depending on raining period, temperature weather information as taught by Timmer and Ethington  (a) to (h). Timmer provides teachings that the disease severity on days with rain was nearly double that of days without rain, but considerable infection occurred on days with >10 h leaf wetness duration and no rain. Infection was greatest on days with temperatures of 20 to 28°C and slightly less at lower or higher temperatures.   A person skilled in the art at the time the invention was filed would find an appropriate duration of time, in days or month depending on the temperature with or without rain as needed.  
The temperature higher than 10C or amount of rainfall in at least 5 days is higher than 1mm or both as in claim 21 is taught by Trimmer et al. (Table 3).  It would have been obvious to one skilled in the art at the time the invention was filed when considering the combined teachings of Timmer et al and Ethington et al.
	In addition, regarding claim 21 the limitation “average day temperature in at least 5 days in higher than 10°C” recited in claim 21, Canihos et al. (1999) was included which further teaches the effect of temperature leaf wetness, and isolate effects on infection of minneola tangelo Leaves by Alternaria sp.   Alternaria brown spot causes necrotic lesions on immature leaves, twigs, and fruit of tangerines and their hybrids, reducing yield and fruit quality. The effect of temperature, leaf wetness, and isolate was evaluated in an in vitro system using immature detached leaves of Minneola tangelo (which is a cross between tangerine and grapefruit) Infection was greatest at 27°C, decreased gradually as the temperature declined to 24, 20, and 17°C, and dropped sharply at 32°C. Levels of infection were low at 4 and 8 h of leaf wetness and continued to increase with longer wetting periods up to 36 h.  Isolates differed in aggressiveness, but there was no significant difference among isolates in their response to temperature and leaf wetness duration.  (Abstract). 
Considering objective evidence present in the application indicating obviousness or nonobviousness
It would have been obvious to one skilled in the art to treat citrus plants by applying dodine compositions/suspension as taught by Pirotte at the time the invention was filed with reasonable expectation of success.  Pirotte teaches a suspension concentrate comprising, expressed by weight based on the total weight of the composition: a) 40 to 80% particles of dodecylguanidine or an acid salt of dodecylguanidine, b) 0 to 10% of an anti-freeze compound, c) 1 to 10% of a wetting agent and/or d) a dispersing agent, e) 0 to 5% of an antifoaming agent,  f) Remainder water characterized in that, the median diameter of the particles (d50) is at least 7 mm and below 40 mm; and its use for the treatment of a fungicidal disease on crops or ornamental plants (abstract of Pirotte, US 2014/0193503).  Therefore, since Pirotte teaches application of suspension composition comprising dodine to citrus fruits which includes lemon and tangerine.  Ethington et al. teaches that the computer provides field weather.   The method also includes receiving field condition data associated with the field. The method further includes computing, by the harvest advisor, a target harvest date for the crop based at least in part on the initial date, the initial moisture value, the field condition data, and the target harvest moisture value, and displaying the target harvest date for the crop to the grower for harvest planning.  (Abstract). 
	Based on the teachings of Pirotte, Timmer, and Ethington et al and Canihos et al, one skilled in the art would consider the effect of temperature leaf wetness, and isolate effects on infection of minneola tangelo leaves by Alternaria sp.   Alternaria brown spot causes necrotic lesions on immature leaves, fruit of tangerines and their hybrids, reducing yield and fruit quality. The effect of temperature, leaf wetness, and isolate was evaluated in an in vitro system using immature detached leaves of Minneola tangelo Infection was greatest at 27°C, decreased gradually as the temperature declined to 24, 20, and 17°C, and dropped sharply at 32°C. Levels of infection were low at 4 and 8 h of leaf wetness and continued to increase with longer wetting periods up to 36 h.  
	Instant specification discloses that application of composition comprising dodine was based on information from the weather which is taught by the prior art.  It would have been obvious to one skilled in the art at the time the invention was filed to get the information related to Alternaria and citrus fruits from the agricultural intelligence computer system for treatment severity of Alternaria brown spot of citrus and their potential use in timing fungicide applications. 
 	FIG. 1 in the instant specification for temperature and rainfall data, represents the weather conditions at the site of the orange plantation. FIG. 1A depicts the average day temperature (Y-axis) over the year (X-axis), an average day temperature above 12.5 degree. C. (dark grey) is assumed to be in favour for Alternaria alternata to grow. FIG. 1B depicts the daily rainfall (Y-axis) over the year (X-axis) and FIG. 1C is a zoom in of FIG. 1B. The 5 triangles on this graph are the moments of application of the composition comprising dodine. [0136] and [0137]. 
A person skilled in the art at the time the invention was filed would be able to the conditions recited in claim 21 as needed appropriate time in days, weeks or months and situation depending on weather conditions, and application of appropriate amounts depending on the severity of the disease is within the skills of the person familiar with the art.  The timings and situation depending on weather conditions at right time and application of right amounts depending on the severity of the disease is within the skills of the person familiar with the art.  

One skilled in the art would apply the teachings of Pirotte for treatment of fungal disease on fruit plants include, for example, fruits from the Cucurbitacea family, like, include citrus fruits lemon, tangerine.
MPEP 2141 states that “The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.”   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.  One skilled in the art would be able to decide the doses, amounts and number of applications, days, timings and frequency depending on the condition and severity of the disease. One skilled in the art would have motivation to treat the disease on citrus fruits and plants by applying the composition as in claim 21. 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010). 
	Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
           
	For the reasons cited above claimed invention drawn to a method of treating Alternaria on citrus by applying a composition comprising dodine (dodecylguanidine monoacetate) for the treatment of Alternaria on citrus was considered obvious for the reasons cited above.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

                        Declaration pursuant to 37 C.F.R.§1.132

The declaration filed by Applicant Lara Ramakers on 09/14/2021 was fully considered but was not found sufficient to overcome obviousness rejection.
The declaration as presented lack clarity and does not commensurate with the scope of the claims.  Average day temperature in at least last 5 days is higher than 10°C.  Furthermore, higher than 10C is not limiting and does not commensurate with the scope of claims. 
In section 8 of the declaration as presented Applicants disclose that  “unexpectedly, it was found that in one of the plots with higher disease pressure (plot 145) 1.e., where dodine was applied outside the claimed application window of when the average day temperature in at least last 5 days is higher than 10°C; or when the amount of rainfall in at least last 5 days is higher than 1 mm; or both, the treatment clearly showed less efficacy compared to the claimed treatment, that is, where the treatment was made within the application window of when the average day temperature in at least last 5 days is higher than 10°C; or when the amount of rainfall in at least last 5 days is higher than 1 mm; or both. Thus, the criticality of an application window of when the average day temperature in at least last 5 days is higher than 10°C; or when the amount of rainfall in at least last 5 days is higher than 1 mm; or both was demonstrated during the spring and autumn seasons which are outside of the window where an infection was predicted.”  
	The range of dodine 40-80% was not shown for any unexpected results. The declaration does not show the application as daily weekly or daily.    The amount of dodine is not disclosed. Claimed dodine range is 40-80%.  The data as presented does not commensurate with the scope of the claims.  When relying on comparative testing, the applicant is under the duty to compare his or/ her claimed invention with the closest prior art.   716.02(e) -Comparison With Closest Prior Art [R-08.2012].  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
Previously submitted declaration was drawn to about 40% of dodine for unexpected results.  It was not found persuasive while claims are drawn to 40-80% range of dodine in the composition.  Specification does not disclose unexpected results for range 40-80% dodine as claimed.  The data as presented in the specification does not commensurate with the scope of the claims.    Previously, in response to restriction and election of species requirements dated Applicants provisionally elected method of group III with traverse.  Applicants further elect species with traverse species of Alternata, tangerine prototype as the specific disease to be treated.  Claims 2, 5, 10, 11, 15 and 17-21 read on the elected species. Restriction was made final.

Response to Remarks

Applicants response filed on 09/02/2022 is acknowledged.  No claim was amended or new claims were added. Applicants in the response talk about that claim 19 is amended.  However, claim 19 was not amended.  
Applicants arguments were fully considered but were not found persuasive.  Therefore, 
Claims 5, 10, 11, 15, 17-21 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Pirotte¸ Alan (2014/0193503 in view of L. W, Timmer et al. (Plant Disease, Vol. 84, No. 6, 2000), 892 dated 12/31/2021, 892), Ethington et al. (US 2016/0078570 A1, Priority date Sept. 12, 2014)) and Canihos et al. (Plant Dis. 1999 May;83(5):429-433. Cited in attached 892).  These references teach Dodine compositions for controlling Alternaria plant diseases on citrus plants which embraces Applicants claimed invention.  See the entire documents. Pirotte US 2014/0193503 is the publication of application 14/239,513 which became US 10,582,706 issued on 03/10/2020. 
The declaration filed with appeal was considered but was not found sufficient to overcome the rejection over the references cited. The declaration was considered but was found insufficient to overcome the rejection. It was addressed separately.
Pirotte teaches a suspension concentrate comprising, expressed by weight based on the total weight of the composition: a) 40 to 80% particles of dodecylguanidine or an acid salt of dodecylguanidine, b) 0 to 10% of an anti-freeze compound, c) 1 to 10% of a wetting agent and/or d) a dispersing agent, e) 0 to 5% of an antifoaming agent,  f) Remainder water characterized in that, the median diameter of the particles (d.sub.50) is at least 7 .mu.m and below 40 .mu.m; and its use for the treatment of a fungicidal disease on crops or ornamental plants.  (Abstract).   Pirotte further teaches that Dodecylguanidine acetate, known as dodine, is a fungicide recommended for the control of a number of major fungal diseases of crops. Dodine is currently formulated as wettable powders, suspension concentrates and wettable granules. It is a slightly yellow fine powder with low solubility in water, in particular 0.63 g/l at 25.degree. C., and organic solvents. It is used against almond scab; apple and pear scab; banana sigatoka; cherry leaf spot; olive leaf spot; peach bacterial spot and leaf curl; peanut early and late leaf spot; pecan scab, liver spot, brown and downy leaf spot, leaf blotch and downy mildew; and walnut anthracnose. [0007]. Pirotte teaches treatment of fungicidal diseases [0026].  Pirotte further teaches applications on crops and fruit plants includes citrus and other subtropical fruits, like lemon, lime, grapefruit, mandarin, clementine, tangerine, orange, avocado, guava, kumquat, logan, lychee and passion fruit; dates, figs, grapes, olives and pomegranate; and tropical fruits, like banana, coconut, durian, eggfruit, papaya, pineapple and tamarind. [0027]-[0028].
Applicants arguments in regards to stability was fully addressed in the previous office action.  The declaration filed by Applicant Lara Ramakers on 09/14/2021 was considered but was not found sufficient to overcome obviousness rejection.
The declaration as presented lack clarity and does not commensurate with the scope of the claims.  Average day temperature in at least last 5 days is higher than 10°C.  Furthermore, higher than 10C is not limiting and does not commensurate with the scope of claims. 
In section 8 of the declaration as presented Applicants disclose that  “unexpectedly, it was found that in one of the plots with higher disease pressure (plot 145) 1.e., where dodine was applied outside the claimed application window of when the average day temperature in at least last 5 days is higher than 10°C; or when the amount of rainfall in at least last 5 days is higher than 1 mm; or both, the treatment clearly showed less efficacy compared to the claimed treatment, that is, where the treatment was made within the application window of when the average day temperature in at least last 5 days is higher than 10°C; or when the amount of rainfall in at least last 5 days is higher than 1 mm; or both. Thus, the criticality of an application window of when the average day temperature in at least last 5 days is higher than 10°C; or when the amount of rainfall in at least last 5 days is higher than 1 mm; or both was demonstrated during the spring and autumn seasons which are outside of the window where an infection was predicted.”  
	Unexpected Results
The range of dodine 40-80% was not shown for any unexpected results. The declaration does not show the application as daily weekly or daily.    The amount of dodine is not disclosed. Claimed dodine range is 40-80%.  The data as presented does not commensurate with the scope of the claims.  When relying on comparative testing, the applicant is under the duty to compare his or/ her claimed invention with the closest prior art.   716.02(e) -Comparison With Closest Prior Art [R-08.2012].  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
Previously, in response to restriction and election of species requirements dated Applicants provisionally elected method of group III with traverse.  Applicants further elect species with traverse species of Alternata, tangerine prototype as the specific disease to be treated.  Claims 2, 5, 10, 11, 15 and 17-21 read on the elected species. Restriction was made final.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627